DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on June 27, 2022. Claims 1-15 and 17-20 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.

Response to Amendment
Claims 1 and 17-18 have been amended. Claim 16 is cancelled. Claims 1-20 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed February 28, 2021  have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant has argued that Ely, US 2017/0114624 (hereinafter Ely) as modified by Watson et al., US 2017/0335651 (hereinafter Watson) and Boney et al., US 2009/0255674 (hereinafter Boney) fail to disclose the limitations of amended claim 1 in that do not discloses  “pumping non-degradable perforation ball sealers into the plurality of perforated sections via the ball injector, wherein the non-degradable perforation ball sealers permanently seal substantially all perforated sections in the wellbore”. The Examiner disagrees with this position.  
Applicant argues that Ely, at best discloses non-degradable ball sealers which will eventually degrade in the perforations of the wellbore leaving open fractures with greatly increased productivity (see pg 6 of Applicant’s Reply dated June 27, 2022 (hereinafter Reply). While the Examiner agrees that Ely indicates that their ball sealers will eventually degradable over time, in the current rejection the ball sealers of Ely have been modified by the ball-sealers of Watson which are non-degradable ball sealers used to permanently seal perforations in the wellbore (Watson, par [0025], [0028]). As such, modifying the non-degradable ball sealers of Ely with the non-degradable ball sealers as disclosed by Watson would permanently seal substantially all perforated sections in the wellbore as claimed. Further, Watson was not relied upon to meet limitations of a plurality of perforated section comprising a plurality of perforations. 
It is the combination of Ely and Watson which meet the limitations of “pumping non-degradable perforation ball sealers into the plurality of perforated sections via the ball injector, wherein the non-degradable perforation ball sealers permanently seal substantially all perforated sections in the wellbore”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As indicated in the current rejection below, both Ely and Watson disclose perforation-free wellbores following a permeant seal of substantially all of the perforations.  Ely discloses non-degradable ball sealers (Ely, 11E) are placed in perforations (18) to plug the perforations (Ely, par [0017], [0036]).  This process is then repeated until all intervals have been fractured and re-fractured intervals are closed with non-degradable ball sealers (Ely, par [0038]).  This would substantially seal all of the perforations such the wellbore is “perforation-free”.  As Ely discloses that the non-degradable ball sealers eventually degradable over time, the non-degradable ball sealers of Watson are used to modified the non-degradable ball-sealers of Ely. Watson discloses a “perforation-free” wellbore as non-degradable ball sealers (devices 60) are conveyed by flow into the well (Watson, Fig 1, 10, [0095]-[0096]) to permanently plug (or seal) all perforated sections in the wellbore (Watson, par [0025], [0032]). One of ordinary skill would clearly understand that a wellbore in which substantially all of the perforations have been permanently sealed would meet the limitations of a “perforation-free” wellbore as claimed. It is therefore the Examiner’s position that Ely as modified by Watson, Boney, and Flickinger, as indicated in the rejection below, clearly meets the limitations of claim.
Regarding claims 2-15 and 17-20, the arguments as presented above with respect to claim 1 are equally applicable to claims 2-20.

Claim Objections
Claim 13 objected to because of the following informalities: Claim 13 recites “The method of claim 13” in line 1 and is therefore dependent upon itself. It appears as if proper antecedent basis would be provided for claim 13 if it were to depend on claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ely, US 2017/0114624 (hereinafter Ely) as modified by Watson et al., US 2017/0335651 (hereinafter Watson), Boney et al., US 2009/0255674 (hereinafter Boney), and Flickinger, US 3,174,546 (hereinafter Flickinger).
Claim 1: Ely discloses a method of providing a perforation-free wellbore (horizontal segment 12 has multiple clusters of perforations 18 which are blocked by ball sealers 11E), wherein the wellbore (12) comprises a plurality of perforated sections (clusters of perforations 18, see Fig 2-7, par [0020]) comprising a plurality of perforations (perforations 18), comprising: 
 (B) pumping non-degradable perforation ball sealers (non-degradable ball sealers 11E, par [0029], [0036]) into the perforated sections (18), wherein the non-degradable perforation ball sealers seal substantially all perforated sections in the wellbore (non-degradable ball sealers 11E are placed in perforations 18 to plug the perforations, par [0017], [0036], process is repeated until all intervals have been fractured and re-fractured intervals closed with non-degradable ball sealers, par [0038]); and 
(C) monitoring pressure within the wellbore during operation to determine the success of the process (see abstract); and
(D) providing a perforation-free wellbore following the sealing of substantially all of the perforations (non-degradable ball sealers 11E are placed in perforations 18 to plug the perforations, par [0017], [0036], process is repeated until all intervals have been fractured and re-fractured intervals closed with non-degradable ball sealers, par [0038], substantially all perforations are sealed as such the wellbore is perforation-free).
Ely fails to disclose (A) configuring a ball injector at a wellhead of the wellbore, (B) pumping non-degradable perforation ball sealers into the plurality of perforated sections via the ball injector to permanently seal substantially all perforated sections in the wellbore, and (C) monitoring pressure within the wellbore during the pumping to determine a successful permanent seal of all the perforated sections; (D) providing a perforation-free wellbore following determination of the successful permanent seal of substantially all of the perforations; and (E) clearing the wellbore of any obstructing non-degradable perforation ball sealers.
Watson discloses configuring a ball injector (deployment apparatus 90) at a wellhead (apparatus 90 can be used with system 10 and configured such that the output of apparatus 90 is connected to the well) for deploying (via pumping) non-degradable ball sealers (devices 60) into the well (Fig 1, 10, [0095]-[[0096]) to permanently seal substantially all perforated sections in the wellbore (methods allow existing fluid passageways to be blocked permanently, par [0025], non-degradable devices are conveyed by flow to plug all existing perforations, par [0032], device 60 may permanently prevent flow through opening 68, par [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the wellhead and non-degradable ballers in the method of Ely to include configuring a ball injector at the wellhead of the wellbore and utilizing the non-degradable ball sealers as disclosed by Watson as this modification would have provided an apparatus for injecting the ball sealers into the wellbore (Watson, par [0095]-[0096]) and manner in which to permanently seal existing perforations in the wellbore (Watson, par [0025]) and thereby provide a perforation-free wellbore. Further, both Ely and Watson disclose sealing of wellbore perforations with ball sealers and are therefore from the same field of endeavor.
Ely, as modified by Watson, is silent as to (C) monitoring pressure within the wellbore during operation to determine a successful permanent seal of all the perforated sections and (E) clearing the wellbore of any obstructing non-degradable perforation ball sealers. 
Boney discloses wellbore isolation using ball sealers to seal perforations and prevent fluid in the wellbore from flowing through the perforations (par [0001]-[0003]) and injecting ball sealers and a sealing agent into a wellbore to seal perforations. The balls and sealing agent may be delivered until a pressure spike indicates that the sealing of the perforations is satisfactory (par [0021]). Additionally, when there is a leak around a ball, a pressure drop may be observed (par [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Ely and Watson to include monitoring pressure within the wellbore during the injection operation as disclosed by Boney, as this modification would have allowed for determining when the sealing of the perforations is satisfactory (Boney, par [0021]-[0022]). Further, Ely, Watson, and Boney all disclose sealing of wellbore perforations with ball sealers and are therefore from the same field of endeavor.
Ely, Watson, and Boney are silent as to (E) clearing the wellbore of any obstructing non-degradable perforation ball sealers.
Flickinger discloses clearing sealer element from a given set of perforations using a scraper (26) suitable for removing the ball sealers (sealing elements) from perforations (Fig 1-2,  col 2, ln 24-37). The scraper (26) (see Fig 2) is attached to the lower end of a tubing string. By rotating and/or lifting the tubing, the sealer elements are removed (col 4, ln 11-18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Ely, Watson and Boney to include clearing the wellbore obstructing non-degradable perforation ball sealers as disclosed by Flickinger as this modification would have provided for a mechanical method of removing the ball sealers from the perforations (Flickinger, col 4, ln 11-18).
Claim 2: Ely modified by Watson, Boney, and Flickinger are silent as to at least one of the plurality of perforated sections measures up to 5 miles in length.
It would have been an obvious matter of design choice modify the  method of Ely, Watson, Boney, and Flickinger such that at least one of the plurality of perforated sections to measure up to 5 miles in length since the applicant has not disclosed that length of the perforated sections solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well perforated sections of any length. Further, the Specification as filed 11/19/2020 (hereinafter Specification) of the instant invention discloses that the wellbore may comprise any number of perforated sections, measuring any suitable length (Specification, par [0015]).
Claim 3 Ely modified by Watson, Boney, and Flickinger are silent as to the wellbore comprises between about 1,000 and about 4,000 total perforations.
It would have been an obvious matter of design choice modify the wellbore of Ely, Watson, Boney, and Flickinger to comprise between 1,000 and about 4,000 total perforations since the applicant has not disclosed that number of perforations solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with any number of perforations including between 1,000 and about 4,000 perforations. Further, the Specification discloses that the wellbore may comprise any number of perforated sections, measuring any suitable length and comprising any suitable number of perforations (Specification, par [0015]).
Claim 4: Ely modified by Watson, Boney, and Flickinger discloses the ball injector is installed in a high-pressure line (“teed” into a pipe) at the wellhead, between a pressure pump (pump 34) and the wellbore (Watson, apparatus 90 is connected between pump 34 and a casing valve 32 and the apparatus output is connected to the well, par [0095]-[0096]).
Claim 5: Ely modified by Watson, Boney, and Flickinger are silent as to the non-degradable perforation ball sealers are pumped in the wellbore at a rate between about 4 barrels/min and about 100 barrels/min.
It would have been an obvious matter of design choice to modify the method of Ely, Watson, Boney, and Flickinger such that the non-degradable perforation ball sealers are pumped in the wellbore at a rate between about 4 barrels/min and about 100 barrels/min since the applicant has not disclosed that the pumping rate solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with any pumping rate Further, the Specification discloses that the ball sealers may be pumped into the wellbore at any desired rate (Specification, par [0015]).
Claim 6: Ely modified by Watson, Boney, and Flickinger discloses the non-degradable perforation ball sealers plug the perforations of the wellbore by flowing in a path of least resistance (Ely, ball sealers are much more likely to seat on the first perforations where fluid is flowing through perforations and fracturing the adjoin rock, par [0026], this would include non-degradable ball sealers).
Claim 7: Ely modified by Watson, Boney, and Flickinger discloses the non-degradable perforation ball sealers are pumped into the wellbore until a particular pressure signature is achieved (Bonney, balls and sealing agent may be delivered until a pressure spike indicates that the sealing of the perforations is satisfactory, par [0021]).
Claim 8: Ely modified by Watson, Boney, and Flickinger are silent as to the particular pressure signature is any signature up to about 80% of the wellbore's burst pressure.
It would have been an obvious matter of design choice to modify the method of Ely, Watson, Boney, and Flickinger such that particular pressure signature is any signature up to about 80% of the wellbore's burst pressure as selecting a given particular pressure signature would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given wellbore.
Claim 9: Ely modified by Watson, Boney, and Flickinger discloses the non-degradable perforation ball sealers are buoyant (Ely, non-degrading balls which lose their buoyancy, “buoyant ball sealers” or “floating balls” are ball sealers having a specific gravity within a selected range of the specific gravity of the fluid carrying the ball sealers down the wellbore, par [0028], buoyant ball sealers would include non-degradable balls, non-degradable floating balls can be used to plug off the section treated until the entire lateral is stimulated, par [0029]).
Claim 10: Boney further discloses that ball sealers may be deformable with the ability to undergo elastic and/or plastic deformation under pressure to create a seal (par [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the non-degradable perforation ball sealers to further be deformable as disclosed by Boney, as this modification would have allowed the non-degradable perforation ball sealers to deform under pressure thereby contributing to the sealing of the perforations (Boney, par [0014]).
Claim 11: Watson further discloses the ball sealers (device 60) can be appropriately selected so that the device is more suited to stopping and sealing engaging perforations along the length of the wellbore (Watson, par [0137]).
Boney further discloses that ball sealers are made in a variety of diameters to adjust for different wellbore conditions and for perforation size (Boney, par [0003]).
Ely modified by Watson, Boney, and Flickinger are silent as to the non-degradable perforation ball sealers have a diameter measuring between about 0.5 inches and about 1.5 inches.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the non-degradable perforation ball sealers to have a diameter measuring between about 0.5 inches and about 1.5 inches, as selecting a given diameter would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given wellbore.  Further, both Watson and Boney disclose that the diameter of the ball sealers is selected based on the wellbore conditions and perforations sizes (Watson, par [0137]), Boney, par [0003]).
Claim 12: Ely modified by Watson, Boney, and Flickinger discloses injecting particulate material (sealing agent) into the wellbore (Boney, injecting a sealing agent that includes particles that form a plug that inhibits fluid through the gap, par [0005]).
Claim 13: Ely modified by Watson, Boney, and Flickinger discloses the particulate material (sealing agent) fills gaps present in the non-degradable perforation ball sealers (Boney, injecting a sealing agent that includes particles that form a plug that inhibits fluid through the gap between a ball sealer and a hole, par [0005]).
Claim 14: Ely modified by Watson, Boney, and Flickinger discloses the particulate material (sealing agent) is any non-degradable material (Boney, sealing agent may particles, optionally be a fiber, may optionally be malleable, sealing agent may be a mixture of fibers and particles of a shape other than fibrous, and the fibers and particles of a shape other than fibrous may differ in composition, par [0005]).
Claim 15: Ely modified by Watson, Boney, and Flickinger discloses setting a packer at the bottom of the wellbore to facilitate sealing of the perforations (Boney, methods for diversion in multiple fracturing stages are bridge plugs, packers, other mechanical devices, par [0012]).
Claim 17: Ely modified by Watson, Boney, and Flickinger discloses clearing the wellbore is performed with a drill string (scraper 26 is attached to the lower end of a tubing string as is suitable for removing the ball sealers from perforations by rotating and/or lifting the tubing, Fig 1-2,  col 2, ln 24-37, col 4, ln 11-18).
Claim 18: Ely modified by Watson, Boney, and Flickinger discloses clearing the wellbore is performed with a scraper (scraper 26 is attached to the lower end of a tubing string as is suitable for removing the ball sealers from perforations by rotating and/or lifting the tubing, Fig 1-2,  col 2, ln 24-37, col 4, ln 11-18).
Claim 19: Ely modified by Watson, Boney, and Flickinger are silent as to the method comprises multiple ball injectors.
It  would have been obvious to one of ordinary skill in the art at the time the invention was made to use multiple ball injectors since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 20: Ely modified by Watson, Boney, and Flickinger discloses the multiple ball injectors are configured in-line at the wellhead of the wellbore (Watson, apparatus 90 may be “teed” into a pipe associated with the pump 34 and casing valve 32, see Fig 1, 10, par [0095]-[0096]).

Conclusion
Claims 1-15 and 17-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676